DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending and examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins et al. (US 2,875,166).
Regarding claim 1, Hopkins discloses a binder (see col. 1) composition comprising:
a polymer (see col. 1 and col. 3), an unsaturated acid metal salt monomer, (i.e. calcium, magnesium, or zinc acrylate) (see col. 1), and a solvent (e.g. water), wherein the unsaturated acid metal salt monomer includes a divalent metal (i.e. calcium magnesium or zinc) (see col. 1, lines 1-60, see also col. 2).
The limitation that the binder is for an all-solid-state secondary battery is intended use. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). See also MPEP § 2112.02.

Regarding claim 2, Hopkins discloses a binder composition according to claim 1, wherein the unsaturated acid metal salt monomer is contained in a proportion of not less than 0.01 parts by mass and not more than 10 parts by mass per 100 parts by mass of the polymer (i.e. 1 to 10% by weight, see col. 2, lines 53-56, see also col. 3, lines 1-14).

Regarding claim 3, Hopkins discloses a binder composition according to claim 1, wherein the divalent metal is at least one selected from calcium, magnesium, copper, and zinc (i.e. calcium, magnesium or zinc, see col. 1, lines 45-50).

Regarding claim 4, Hopkins discloses a binder composition for an all-solid-state secondary battery according to claim 1, wherein the unsaturated acid metal salt monomer includes at least two double bonds (i.e. calcium, magnesium or zinc acrylate, see col. 1).

Regarding claim 6, Hopkins discloses a slurry composition comprising: the binder composition according to claim 1; and a solid electrolyte. Specifically see example 1, wherein the mixture is a slurry and the ammonium persulfate is a solid electrolyte (see col. 5, line 73 through col. 6, line 7).
The limitation that the slurry and binder is for an all-solid-state secondary battery is intended use. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). See also MPEP § 2112.02.

Regarding claim 7, Hopkins discloses a functional layer formed from the slurry composition according to claim 6, i.e. the woven cellulose layer with composition from example 2  (see col. 5, line 73 through col. 6, line 7).
The limitation that the functional layer, the slurry and binder is for an all-solid-state secondary battery is intended use. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). See also MPEP § 2112.02.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins as applied to claim 1 above, and further in view of Suau et al. (US 6,956,090).
Regarding claim 5, Hopkins discloses a binder composition for an all-solid-state secondary battery according claim 1, wherein the unsaturated acid metal salt monomer is a metal polyacrylate, specifically calcium, magnesium or zinc acrylate (see col. 1), but does not disclose the metal salt monomer to be (meth)acrylate monomer.
Suau is analogous art to Hopkins as Suau discloses polymerization in an aqueous solution (see abstract). Suau discloses both calcium acrylate and calcium methacrylate have long been known in the art for homopolymerization (see col. 1, lines 35-40).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kinpara et al. (WO/2015/108109) (listed in IDS dated 6/2/2020) in view of Park et al. (US 2016/0149189).
Regarding claim 8, Kinpara discloses a binder comprising a polymer, an unsaturated acid metal salt monomer, and a solvent, wherein the unsaturated acid metal salt monomer includes a metal (claim 1) (see paragraphs [0042], [0046]-[0048] and [0084]). Further, Kinpara discloses a composition of the binder and electrolyte forming a functional electrode layer of a solid-state secondary battery (claims 6, and 7) (see paragraphs [0042], [0046]-[0048] and [0084]).
Park is analogous art as Kinpara as disclosing an unsaturated acid metal salt (i.e. metal salt monomer of methacrylic) used in a battery wherein the metal is divalent (e.g. magnesium) (see paragraph [0034]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
The limitation that the functional layer is formed from a slurry is a product by process limitation and is given weight to the extent the product is able to be made by the process. Kinpara discloses the process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721